B. F. SAFFOLD, J.
The errors assigned relate to the application of the statute of limitations. The parties and the court below, seem to have been under the impression that the case was governed by the limitations prescribed by the Revised Code. But section 2926 (R. C.) confines such limitations to causes of action accruing, and possessions commencing, on or after the 17th day of January, 1853, the day on which the Code of 1853 went into operation ; and continues in force the statutes of limitations existing at that time, in respect to causes of action accruing, and possessions commencing, prior to that time. Twenty years did not intervene between the commencement of this suit and the date of the Code, as above mentioned. But ten years did elapse, and the allowance of three years after the termination of the disability of infancy, as prescribed by section 2910 (R. C.), was applicable. For this reason, the second' charge asked by the defendant was properly refused. If the adverse possession of the defendant, or of Wyatt Day, be deemed to have commenced in 1846, or at any time prior to the 17th January, 1853, the statute of limitations of 1843 applies. Clay’s Digest, 329, § 93. And if the statute began to run against Calvin Day himself, it would not cease to run against his heirs on account of his death. Caldwell v. *434Thorpe, 8 Ala. 253; Br. Bank at Decatur v. Donelson, 12 Ala. 741; Lowe’s Adm’r v. Jones, 15 Ala. 545.
The judgment is reversed, and the cause remanded.